DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 7/13/2021, amended claims 1 and 42 and cancelled claims 21-41 are acknowledged. Claims 1-20 and 42-44 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-14, 16-17, 20, and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US Patent No. 6,704,588 B2) (previously cited), further in view of Byrd et al. (US Publication No. 2016/0256086 A1) (previously cited) and Menon (US Publication No. 2011/0184262 A1).

Regarding claim 1, Ansari et al. discloses a user-wearable device comprising:
a frame configured to mount on a user (see Figure 7 and col. 10, lines 3-53); 

a light analyzer (60, 70, 90) configured to determine a polarization angle rotation of the reflected light from the eye of the user such that a glucose level of the user can be determined based at least in part on the polarization angle rotation of the reflected light (see Figures 1, 4, and 8 and col. 5, lines 5-55, col. 8, lines 10-26).
It is noted Ansari et al. does not specifically teach a display attached to the frame, the display configured to direct virtual images to an eye of the user and to transmit light from a surrounding environment to the eye of the user to allow a view of that surrounding environment or one or more sensors configured to determine if the provided polarized light transmits to the iris of the user. However, Byrd et al. teaches a display (316, 318) attached to the frame, the display configured to direct virtual images to an eye of the user and to transmit light from a surrounding environment to the eye of the user to allow a view of that surrounding environment (see Figures 3 and 4B and [0054], [0062], and [0066]; it is noted at least some of the devices described by Byrd et al. (e.g. Microsoft HoloLens® or Google Glass®) include augmented or mixed reality displays that direct virtual images to an eye of the user and to transmit light from a surrounding environment to the eye of the user to allow a view of that surrounding environment). Menon teaches one or more sensors configured to determine if the provided polarized light (208, 210) transmits to the iris of the user (see Figures 2b and 8-9, specifically steps 805 and 903, and [0042], [0047]-[0048], and [0089]-[0090]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ansari et al. to include one or more sensors configured to determine if the provided polarized light transmits to the iris of the user, as disclosed in Menon, so as to reject extraneous light from other regions of the eye such as the sclera, pupil, and eyelid and only determine a glucose concentration when the reflected light is consistent with reflections of the iris of the subject based on calibration data (see Menon: [0048] and [0089]).
Regarding claim 2, Ansari et al. teaches the light source comprises a polarizing filter, a polarization controller, or a combination thereof (see col. 3, lines 42-63). Menon further teaches the light source comprises a polarizing filter, a polarization controller, or a combination thereof (see [0057]-[0059]).
Regarding claim 3, Ansari et al. teaches a light source that produces light at a plurality of wavelengths but does not specify light having a wavelength in the range of 500 nm to 800 nm. However, Byrd et al. teaches a light source comprising a source of light having a wavelength in the range of 500 nm to 800 nm (see [0043]). Menon also teaches a light source comprising a source of light having a wavelength in the range of 500 nm to 800 nm (see [0051]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light In re Aller, 105 USPQ 233.  
Regarding claim 4, Ansari et al. teaches the light analyzer comprises a rotatable filter (see Figures 1, 4, and 8 and col. 5, lines 5-55, col. 8, lines 10-26).  
Regarding claim 5, Ansari et al. teaches processing electronics configured to determine the glucose level of the user based at least in part on the polarization angle rotation of the reflected light (see Figures 1, 4, and 8 and col. 5, lines 5-55, col. 8, lines 10-26).
Regarding claim 6, Ansari et al. teaches the processing electronics is configured to determine a concentration of the glucose level based at least in part on the determined polarization angle rotation of the reflected light (see col. 8, lines 4-9).
Regarding claim 7, Byrd et al. teaches processing electronics configured to determine the glucose level automatically for at least a period of time (see [0026], [0051], and [0069]-[0070]).
Regarding claim 8, Byrd et al. teaches processing electronics configured to remotely store and access the determined glucose level and/or information relating to the determined glucose level (see [0023]-[0024], [0039], [0062], and [0072]).
Regarding claim 9, Byrd et al. teaches the device is configured to track the glucose level of the user over time (see [0023], [0072]-[0074], and [0079]).

Regarding claim 11, Byrd et al. teaches the device is configured to provide an alert to the user or clinician in response to comparing the contemporaneous glucose level with the historical glucose level (see [0052] and [0066]).
Regarding claim 12, Byrd et al. teaches one or more sensors configured to detect at least one parameter relating to a physical state of the user (see [0026], [0040], [0051], and [0060]-[0061]).
Regarding claim 13, Byrd et al. teaches the at least one parameter comprises body temperature, skin temperature, heart rate, respiration rate, level of sweating, time elapsed since last meal, or time elapsed since last medication (see [0026], [0051], and [0061]).
Regarding claim 14, Byrd et al. teaches the device is configured to analyze the determined glucose level based at least in part on the at least one parameter relating to the physical state of the user (see [0026], [0051], and [0061]).
Regarding claim 16, Ansari et al. teaches an optical detector disposed with respect to the analyzer to detect the amount of polarized light reflected from the eye that passes through the analyzer (see col. 5, lines 5-55, col. 8, lines 10-26).  
Regarding claim 17, Byrd et al. teaches one or more sensors configured to detect an activity or condition of the user (see [0026], [0040], [0051], and [0060]-[0061]).

Regarding claim 42, Menon teaches the device is configured to not determine the glucose level when the one or more sensors determine the polarized light did not transmit to the iris of the user (see Figures 2b and 8-9, specifically steps 805 and 903, and [0042], [0047]-[0048], and [0089]-[0090]).
Regarding claim 43, Byrd et al. teaches the one or more sensors comprise one or more eye-tracking sensors (see [0026], [0051], [0061], and [0068]-[0069]).
Regarding claim 44, Byrd et al. teaches the one or more sensors comprise one or more cameras (see [0026], [0040], [0051], and [0061]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al., Byrd et al., and Menon, further in view of Karan et al. (US Publication No. 2012/0245447 A1) (previously cited).

Regarding claim 15, it is noted neither Ansari et al. nor Byrd et al. specifically teach the device is configured to provide an alert to the user or clinician when the at least one parameter falls outside a range. However, Karan et al. teaches one or more sensors configured to detect at least one parameter relating to a physical state of the user, wherein the device is configured to provide an alert to the user or clinician when the at least one parameter falls outside a range (see Figures 10D-E and [0257]-[0258], [0261], and [0286]-[0287]). It would have been obvious to one of ordinary skill in the art .

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al., Byrd et al., and Menon, further in view of Reinke et al. (US Publication No. 2011/0124996 A1) (previously cited).

Regarding claim 18, it is noted neither Ansari et al. nor Byrd et al. specifically teach the activity comprises eating, taking medication, exercising, or a combination thereof. However, Reinke et al. teaches one or more sensors configured to detect an activity or condition of the user, the activity comprising eating, taking medication, exercising, or a combination thereof (see [0036]-[0037], [0039]-[0041], and [0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ansari et al. and Byrd et al. to include detecting an activity comprising eating, taking medication, exercising, or a combination thereof, as disclosed in Reinke et al., so as to continuously learn blood glucose responses to various physical activities (see Reinke et al.: [0051]).
Regarding claim 19, it is noted neither Ansari et al. nor Byrd et al. specifically teach the device is configured to provide real time feedback relating to the activity or condition to the user. However, Reinke et al. teaches the device is configured to provide .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DEVIN B HENSON/Primary Examiner, Art Unit 3791